malpractice arising out of discretionary decisions made pursuant to their
                duties as court-appointed defense counsel."   Morgano v. Smith, 110 Nev.
                1025, 1027-28, 879 P.2d 735, 736-37 (1994). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                            Dougl


                                                                                       J.
                                                            Saitta




                cc:   Hon. Janet J. Berry, District Judge
                      Frank Milford Peck
                      Mary Lou Wilson
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A